957 A.2d 228 (2008)
Kevin POWELL, Petitioner
v.
PHILADELPHIA DISTRICT ATTORNEY and Court of Common Pleas of Philadelphia County, Respondents.
No. 71 EM 2008.
Supreme Court of Pennsylvania.
September 23, 2008.

ORDER
PER CURIAM.
AND NOW, this 23rd day of September, 2008, the Application for Leave to File Original Process and the Petition for Writ of Mandamus are GRANTED. The Court of Common Pleas of Philadelphia County is directed to dispose of Petitioner's Motion to Withdraw Guilty Plea, Nunc Pro Tunc, which was filed in the trial court at CP-51-CR-0504221-1999 on June 25, 2007, within 60 days of the entry of this order.